Citation Nr: 0611736	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  02-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of service-connected submandibular lymphangitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from February 1954 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the above Department of 
Veterans Affairs (VA) Regional Office (RO) dated June 2000 
(issued in July 2000) which, in pertinent part, continued a 
noncompensable rating for service-connected bilateral 
submandibular lymphangitis.  

In a rating decision dated November 2004, the RO increased 
the veteran's disability evaluation for status post removal 
of bilateral submandibular glands with hypesthesia of lower 
face, perioral area, and anterior neck to 10 percent, 
effective from April 2000.  The veteran was advised of the 
grant of the increased rating by letter and by a Supplemental 
Statement of the Case (SSOC) in December 2004.  However, he 
did not withdraw his appeal.  In accvordance with AB v. 
Brown, 6 Vet. App. 35 (1993), the veteran will generally be 
presumed to be seeking the highest rating available, and it 
follows that a partial grant of an increased rating does not 
terminate an appeal.

In October 2005, the Board remanded the claim for further 
development.  Additional evidentiary development has been 
conducted, and the claim is now properly before the Board for 
final appellate review.


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected submandibular 
lymphangitis is manifested by dryness in the mouth, numbness, 
and minor, decreased sensation to light touch and pin prick 
along each submandibular.  Sensation is intact in the mouth, 
on the chin, and on the adjacent buccal surface and gingiva.  
There is no evidence of pain, paresthesias, functional 
changes, or decreased motor function.  The evidence is in 
approximate balance as to whether a higher rating is 
warranted.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the schedular criteria for a combined 
evaluation of 20 percent have been met for the residuals of 
service-connected submandibular lymphangitis.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, 
Diagnostic Code 8205, 4.25 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased evaluation for residuals of 
service-connected submandibular lymphangitis.  In January 
2004, July 2004, and October 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim as well as its duty to assist him in 
substantiating his claims under the VCAA.  In addition, the 
discussions in the August 2002 Statement of the Case (SOC) 
and August 2003 (mailed in September 2003), November 2004, 
and December 2005 Supplemental Statements of the Case (SSOCs) 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  

While the January 2004 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
July 2004 and October 2005 letters asked him to provide such 
evidence.  In addition, the August 2002 and December 2005 
SSOCs contain the complete text of 38 C.F.R. § 3.159(b)(1), 
which contains such notice.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  




As noted above, in Pelegrini, the Court held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In this regard, the 
Board notes that the claim for an increased rating for 
service-connected lymphadenitis currently on appeal was filed 
in April 2000, and subsequently denied in a June 2000 rating 
decision.  The VCAA was enacted in November 2000, at which 
time the veteran had not submitted a notice of disagreement 
as to the June 2000 rating decision which continued the 
noncompensable rating for service-connected submandibular 
lymphangitis.  After the veteran filed a timely notice of 
disagreement, the RO issued the August 2002 SOC, scheduled 
the veteran for a VA examination, and issued the August 2003 
SSOC.  Thereafter, he RO sent the veteran the January 2004 
VCAA letter, after which the veteran's claim was certified to 
the Board.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the January 2004, July 2004, and October 2005 letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Following those 
letters, the November 2004 and December 2005 SSOCs were 
issued, which provided the veteran with an additional 60 days 
to submit additional evidence.  Thus, the Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

In addition, VA specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, Social Security, and other Federal agencies.  He 
was advised that it was his responsibility to either send 
medical records regarding treatment for his disability, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran responded to the RO's 
communications with additional argument, thus curing (or 
rendering harmless) any previous omissions.  See also Conway 
v. Principi, 353 F.3d 1369, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Given the ample communications regarding the 
evidence necessary to substantiate the claim, and the fact 
that the veteran's rating is being increased from 0 to 10 
percent herein, the Board finds that any notice deficiencies 
are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for bilateral submandibular lymphadenitis 
was established in August 1989, and a noncompensable 
evaluation (zero percent) was assigned under Diagnostic Code 
(DC) 7799-7713, effective from June 1988.  At that time, the 
RO considered service medical records which show the veteran 
had several episodes of swollen submandibular glands 
beginning in 1968 and underwent surgical excision of the 
right and left submandibular glands in October 1983 due to 
chronic lymphadenitis.  The RO also considered medical 
records which reflect the veteran had recurrent problems with 
his submandibular disability for 12 years after separation 
from service.  Also considered was a May 1989 VA examination 
which reflected the veteran complained of mild dry mouth and 
examination revealed well healed, nontender scars in the 
submandibular areas.

As noted, in a November 2004 rating decision, the RO 
increased the veteran's disability rating for residuals of 
service-connected submandibular lymphangitis (vice the 
earlier lymphadenitis) to 10 percent under DC 7799-8207.  At 
that time, the RO considered a July 2004 VA examination which 
revealed diminished sensation to pin prick and fine touch on 
the lower part of his face, on the chin, and the anterior 
neck.  No current lymphangitis was found.  

Submandibular lymphangitis is not listed on the Rating 
Schedule, and the RO assigned DC 7799-8207 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2005).  The second diagnostic code is 
the residual condition on the basis for which the rating is 
determined.  The RO determined that the most closely 
analogous diagnostic code is 38 C.F.R. § 4.97, DC 8207, for 
paralysis of the seventh (facial) cranial nerve.  

Under Diagnostic Code 8207, the evaluation for seventh 
(facial) cranial nerve paralysis is dependent on the relative 
degree of the loss of innervation of the facial muscles.  
Moderate, incomplete paralysis of the seventh (facial) 
cranial nerve warrants a 10 percent rating.  Severe, 
incomplete paralysis of the seventh (facial) cranial nerve 
warrants a 20 percent rating and complete paralysis of the 
seventh (facial) cranial nerve warrants a 30 percent rating.  
See 38 C.F.R. § 4.124a.  The ratings for the cranial nerves 
are for unilateral involvement; when bilateral, combine but 
without the bilateral factor.  Id.  

The rating criteria under DC 8205, for paralysis of the fifth 
(trigeminal) cranial nerve reflect that moderate, incomplete 
paralysis warrants a 10 percent rating; severe, incomplete 
paralysis warrants a 30 percent rating; and complete 
paralysis warrants a 50 percent rating.  The evaluation for 
fifth (trigeminal) cranial nerve paralysis is dependent upon 
the relative degree of sensory manifestation or motor loss.  
See 38 C.F.R. § 4.124a, DC 8205.

The Board observes that the words "moderate" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the degree that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  It should also be noted that 
the used of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.  

Review of the pertinent evidence reveals that the veteran's 
disability is manifested by dryness in the mouth as well as 
numbness and decreased sensation to light touch and pin prick 
along each scar located below the mandible along the neck.  
See November 2005 and July 2004 VA examination reports.  The 
Board notes the July 2004 examination report shows there was 
diminished sensation along the chin; however, the November 
2005 examination report reflects there was no decreased light 
touch sensation around the mouth or chin.  Neurological 
examination at the November 2005 VA examination also revealed 
intact sensation on the adjacent buccal surface and gingiva.  
Examination of the neck revealed no tenderness and normal 
rotation, flexion, and extension.  There were no findings of 
lymphadenopathy or masses in the submandibular or neck areas.  
There was facial symmetry, full ocular movement, and there 
were no deformities in the face, neck or mandible.  The 
tongue and palate moved in the midline, swallowing was 
intact, and the veteran's speech was clear and fluent.  

The pertinent diagnosis was scarring on either side of the 
neck along the submandibular region, with localized decreased 
sensation to light touch and pin prick involving a small area 
served by the lower division of the 5th cranial nerve.  The 
examiner opined that there was minor loss of sensation along 
each submandibular with no pain or paresthesias and no 
functional changes or decreased motor function.  

Based upon the foregoing, the Board finds that the residuals 
of the veteran's service-connected submandibular lymphangitis 
more nearly reflect moderate, incomplete paralysis of the 5th 
cranial nerve on both the left and right sides, warranting 
separate 10 percent evaluations under DC 8205.  In this 
regard, the Board again notes that the ratings for cranial 
nerves are for unilateral involvement and that when the 
disability is bilateral, the ratings are to be combined 
without the combined factor.  Therefore, the veteran's 
residual submandibular disability warrants a combined 20 
percent rating under DC 8205.  See 38 C.F.R. § 4.124a, 4.25.  

A 30 percent evaluation is not warranted because the 
veteran's disability does not more nearly approximate severe, 
incomplete paralysis as there were no findings of decreased 
sensation around the mouth, chin, buccal surface, or gingiva 
at the November 2005 VA examination.  Although there is 
evidence of a history of difficulty swallowing and chewing, 
the November 2005 examination report reflects the veteran 
reported no difficulty with chewing, swallowing, taste, or 
smell, and the veteran denied pain, paresthesias, or 
restriction of motion in the neck.  A 50 percent evaluation 
is not warranted because the veteran has never been shown to 
have, or more nearly approximate, complete paralysis of the 
5th cranial nerve.  

In making the above determination, the Board notes the 
veteran has consistently complained of dryness in his mouth, 
which has been verified by objective clinical findings.  The 
Board finds that any additional functional impairment caused 
by the 
The Board has considered the veteran's residual submandibular 
disability under all other potentially appropriate diagnostic 
codes.  The veteran has never been diagnosed with neuritis or 
neuralgia associated with the 5th cranial nerve.  Therefore, 
DCs 8305 and 8405 are not for application in this case.  In 
addition, the veteran's disability has never been shown to 
involve the other cranial nerves.  Therefore, 38 C.F.R. 
§ 4.124a, DCs 8207 to 8412 are not for application.  

The Board has also considered the veteran's disability under 
the rating criteria for the hemic and lymphatic systems.  In 
this context, the Board notes that although the veteran has a 
history of submandibular lymphangitis, the more recent 
evidence reflects there is no evidence lymphadenopathy, 
thyromegaly, or submandibular gland enlargement.  See May 
2000, July 2004, and November 2005 VA examination reports; 
see also September 1999 and November 2002 private medical 
records.  Therefore, 38 C.F.R. § 4.117, DCs 7700 to 7716 are 
not for application in this case.  

The Board notes the evidence shows the veteran has scars 
associated with the excision of the submandibular glands.  In 
a decision dated October 2005, the Board referred the issue 
of service connection for scars of the neck, as residuals of 
the excision of the submandibular glands, to the RO for 
appropriate action.  See Akles v. Derwinski, 1 Vet. App. 188 
(1991).  Therefore, that issue is not currently before the 
Board.  

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that an increased, combined rating of 20 percent, 
but no higher, is warranted under Diagnostic Code 8205 for 
residuals of service-connected submandibular lymphangitis.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to a combined evaluation of 20 percent for 
residuals of service-connected submandibular lymphangitis is 
granted, subject to the statutes and regulations pertaining 
to the payment of monetary benefits.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


